In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00122-CR
        ______________________________


        VINSON LARRY BRUCE, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 09F0385-102




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Vinson Larry Bruce has filed pro se a notice of appeal from his conviction of aggravated

robbery. On our review of the clerk’s record, we noted that the trial court’s certification of right

of appeal stated that this was a plea agreement case and that Bruce has no right of appeal.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX. R. APP. P. 25.2(d).

       Because the trial court’s certification affirmatively shows Bruce has no right of appeal, and

because the record before us does not reflect that the certification is incorrect, see Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        July 18, 2011
Date Decided:          July 19, 2011

Do Not Publish




                                                  2